Citation Nr: 1025181	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a pulmonary condition, to 
include pulmonary emphysema and chronic obstructive pulmonary 
disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to August 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claim, additional development is required, as described 
below.

The Veteran has alleged that his pulmonary condition is related 
to his exposure to asbestos during his service with the Navy.  
The Veteran's service personnel records show that he served 
aboard the USS Cree, USS Kishwaukee, and USS Tanner.  In his 
October 2006 Notice of Disagreement, the Veteran stated that he 
believed the USS Kishwaukee, in particular, had asbestos present 
on it because it had been recommissioned in 1966.  At the March 
2008 hearing, he testified that his military duties included 
working with boilers and re-insulating steam line pipes.  Service 
personnel records show that his military occupational specialties 
(MOS) were BT-4500 from May 1965 to March 1968 and 4300 for the 
remainder of his service.  According to the Manual of Navy 
Enlisted Classification (July 1968), at the time of the Veteran's 
service, MOS BT-4500 was Boiler Man and MOS 4300 was Engine Man 
for diesel/gas turbine engines.  VA Adjudication Procedure Manual 
Rewrite (M21-1MR) notes that steam pipes used for heating units 
and boilers are common materials that may contain asbestos.  M21-
1MR, pt. IV, subpt. ii, ch. 2, sec. C.9a.  M21-1MR also indicates 
that the use of materials containing asbestos has declined in the 
United States since the 1970s.  Hence, the Veteran's testimony 
regarding the duties of his MOS and his possible exposure to 
asbestos is consistent with the places, types, and circumstances 
of his service.  38 U.S.C.A. § 1154(a).  Based on the Veteran's 
MOS of Boiler Man, his testimony regarding his duties, and the 
fact that asbestos was still in wide use during the time of his 
service, it seems likely that he had some asbestos exposure 
during his service.  

The Veteran has not been afforded a VA examination to assess the 
etiology of any pulmonary condition.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  Here, VA and private treatment records show 
current medical diagnoses of COPD and pulmonary emphysema.  The 
record also contains evidence of possible exposure to asbestos in 
service; however, there is insufficient evidence to determine 
whether a pulmonary condition is related to exposure to asbestos 
or otherwise related to service.  Consequently, a VA examination 
to obtain a medical opinion is indicated.

The record reflects the Veteran receives continuing medical 
treatment at VA.  The most recent VA treatment records that have 
been associated with the claims file are from July 2007.  As VA 
treatment records are constructively of record, updated records 
must be secured and associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

June 2007 VA treatment records reflect that the Veteran's private 
primary care providers are Dr. M. and Dr. S.  At the March 2008 
hearing, the Veteran testified that he received his prescription 
for Advair through a private doctor.  He also stated that his 
physicians have indicated that his pulmonary conditions were not 
related to his history of smoking.  Hence, it appears that 
pertinent private treatment records may be outstanding and should 
be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all sources 
of treatment or evaluation he has received 
for his pulmonary condition since service 
and to provide necessary releases for 
records of such treatment or evaluation.  
Of particular interest are any records 
from Dr. M. and Dr. S.  The RO should 
obtain complete records of all such 
treatment and evaluations from all sources 
identified by the Veteran.  If such 
records are unavailable, the claims file 
should be clearly documented to that 
effect and the Veteran must be notified of 
any inability to obtain these records, in 
accordance with 38 C.F.R. § 3.159(e).

2. Obtain any updated relevant VA treatment 
records dated since July 2007 that have not 
yet been associated with the claims file.

3. Schedule the Veteran for a VA pulmonary 
examination to assess the etiology of his 
pulmonary conditions.  The examination 
should include any testing necessary to 
determine whether the Veteran has an 
asbestos-related disease.  The examiner 
must review the Veteran's claims file in 
conjunction with the examination.  The 
examiner should express an opinion 
regarding the likely etiology of any 
diagnosed pulmonary condition, and 
specifically whether any pulmonary 
condition, including COPD and pulmonary 
emphysema, is at least as likely as not 
(a 50% or greater probability) causally 
related to in service exposure to asbestos 
or is otherwise causally related to 
service.  The examiner must explain the 
rationale for all opinions given.

4. Readjudicate the claim of service 
connection for a pulmonary condition.  If 
the claim remains denied, issue an 
appropriate Supplemental Statement of the 
Case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


